789 So. 2d 430 (2001)
Derrick J. BURKS a/k/a David J. Burks, Appellant,
v.
STATE of Florida, Appellee.
No. 4D01-1959.
District Court of Appeal of Florida, Fourth District.
June 20, 2001.
Derrick J. Burks a/k/a David J. Burks, Mayo, pro se.
No appearance required for appellee.
PER CURIAM.
Affirmed without prejudice for appellant to address the Department of Corrections concerning any issues concerning his gain time, and, if necessary, to file a petition for writ of mandamus filed in the circuit court in the county in which he is incarcerated. See Bedford v. State, 775 So. 2d 402 (Fla. 4th DCA 2000)(citing Department of Corrections v. Mattress, 686 So. 2d 740 (Fla. 5th DCA 1997))(holding that when pursuing a claim that the Department of Corrections improperly forfeited gain time, the defendant must first attempt to seek relief through administrative channels, and then, failing that, through a petition for writ of mandamus naming the Department as a respondent).
GUNTHER, KLEIN and TAYLOR, JJ., concur.